In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 21-2234V
                                          UNPUBLISHED


    RIANA PROIA, Parent and Natural                             Chief Special Master Corcoran
    Guardian of A.M., a Minor,
                                                                Filed: July 25, 2022
                         Petitioner,
    v.                                                          Special Processing Unit (SPU);
                                                                Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                     Influenza (Flu); Guillain-Barré
    HUMAN SERVICES,                                             syndrome (“GBS”).

                         Respondent.


Laura Levenberg, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Austin Joel Egan, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION AWARDING DAMAGES1

       On November 30, 2021, Riana Proia, parent and natural guardian of her minor
child, A.M. (“Petitioner”) filed a petition for compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine Act”).
Petitioner alleges that A.M. suffered from Guillain-Barré syndrome (“GBS”) as a result of
an influenza vaccine (“flu”) vaccine administered to him on or about October 17, 2020.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.




1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       On July 25, 2022, Respondent filed a combined Rule 4(c) Report and Proffer in
which he conceded that Petitioner on behalf of A.M. was entitled to compensation for
A.M.’s GBS. Respondent’s Rule 4(c) Report and Proffer at 1, 7. That same day, I issued
a Ruling on Entitlement.

       Respondent represents that Petitioner agrees to his proffer on an award of
compensation. Rule 4(c) Report and Proffer at 8-9. Based on the record as a whole, I find
that Petitioner is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the combined Rule 4(c) Report and Proffer,3 I award
the following compensation:

        •   A lump sum of $85,000.00 (for pain and suffering) in the form of a check
            payable to Petitioner as the guardian/ conservator of the Estate of A.M.
            for the benefit of A.M. No payment shall be made until Petitioner provides
            Respondent with documentation establishing that she has been
            appointed as guardian/ conservator of A.M.’s estate;

        •   A lump sum of $28.68 in the form of a check payable to Petitioner for past
            unreimbursable expenses; and

        •   A lump sum payment of $9,604.37, representing compensation for
            satisfaction of a State of Rhode Island Medicaid lien, payable jointly to
            Petitioner and to:
                                              Optum
                                          PO Box 182643
                                    Columbus, OH 43218-2643
                                       Re: A.M. - #73660961
                                     Attention: Ronald Glaser

These amounts represent compensation for all damages that would be available under
Section 15(a). Respondent’s Rule 4(c) Report and Proffer at 8-9.

        The Clerk of Court is directed to enter judgment in accordance with this decision.4

        IT IS SO ORDERED.
                                                                    s/Brian H. Corcoran
                                                                    Brian H. Corcoran
                                                                    Chief Special Master


3
 Because the combined Rule 4(c) Report and Proffer contains information regarding A.M.’s personal
medical history, which is not generally included in a Proffer when separately filed, it is not attached hereto.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2